            Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 1 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228
                                                                                                        USOO9197228B2



 (12) United States Patent                                                         (10) Patent No.:                   US 9,197,228 BZ
         Kong et a].                                                               (45) Date of Patent:                       Nov. 24, 2015


 (54)    CIRCUIT AND METHOD FOR ADJUSTING                                       (58)       Field of Classiﬁcation Search
         OSCILLATING FREQUENCY OF AN                                                       CPC .............. H03B 1/00: H03B 5/08: H03L 7/18:
         OSCILLATOR                                                                                                                 H03K 3/0315
                                                                                           USPC ............ 331/57. 16. 34. 177 R. 177 V. 117 R.
 (71)    Applicant: Beken Corporation. Shanghai (CN)                                                                             331/117 FE. 167
                                                                                           See application ﬁle for complete search history.
 (72)    Inventors: Ronghui Kong. Shanghai (CN): Dawei
                    Guo. Shanghai (CN)                                          (56)                     References Cited

 (73)    Assignee: BEKEN CORPORATION. Shanghai                                                     U.S. PATENT DOCUMENTS
                   (CN)
                                                                                       7.317.363 B2. * 1/2008 Kousai et al. ............. 331.1177 V
 ( * )   Notice:     Subject to any disclaimer. the term ofthis                        7.605.662 B2 * 10/2009 Kobayashi et al. ............. 331/11
                                                                                       7.969.248 Bl "‘ 6/2011 Whitten et a1. ................. 331/16
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 11 days.                                  * cited by examiner

 (21)    Appl.No.: 14/270,377                                                   Primary Examiner 7 Arnold Kinkead
                                                                                (74) Attorney, Agent, or Firm 7 Perkins Coie LLP
 (22)    Filed:      May 6, 2014
                                                                                (57)                       ABSTRACT
 (65)                   Prior Publication Data
                                                                                A circuit comprises an oscillator. a frequency divider and a
         US 2015/0270842 A1          Sep. 24. 2015                              comparator. The oscillator generates an oscillating signal
                                                                                (Fvco). The frequency divider is communicatively coupled to
 (30)              Foreign Application Priority Data                            the oscillator. divides a frequency of the oscillating signal by
                                                                                a denominator and generates a divided signal. The compara-
    Mar. 21. 2014      (CN) .......................... 201410109934             tor is communicatively coupled to the oscillator and the fre-
                                                                                quency divider. and is conﬁgured to obtain a ﬁrst count of the
 (51)    Int. Cl.                                                               divided signal (Fvco/N) within a predetermined time and a
         H03B 5/08            (2006.01)                                         second count of a reference signal within the predetermined
         H03L 7/181           (2006.01)                                         time: compare the ﬁrst count with the second count. and
         H03L 7/18            (2006.01)                                         generate a comparison result according to the ﬁrst cotmt and
         H03B 1/00            (2006.01)                                         the second count. The oscillator is further conﬁgured to adjust
         H03K 3/03            (2006.01)                                         the frequency of the oscillating signal according to the com-
 (52)    US. Cl.                                                                parison result.
         CPC H03L 7/181 (2013.01): H03B 1/00 (2013.01):
                H03K3/0315 (2013.01): H03L 7/18 (2013.01)                                         13 Claims, 10 Drawing Sheets



                                                                                       ~10

                                                        ﬂ.        Oscllmov 1m
                                                             _1_
                                                              rmqumv d'Mdet no




                                                                 Tune <n:0>




                                                                                       1          Ca       onmnt
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 2 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 US. Patent                     Nov. 24, 2015            Sheet 1 of 10   US 9,197,228 ‘32




                     —>                 Oscillator 100




                                   Frequency divider 110




                     %                 Comparator 120            4—_ '"ref




                                                i

                                       Tune <n:O>




                                           FiG.1
                                                                              .79:

          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 3 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015            Sheet 2 of 10                    US 9,197,228 BZ




                                                                                    __J



                                                                             _.\A




                                                                              $




                                                                         1
                                                     I




                                                     ‘




                                    “22:3..an
                                     ppm:I




                      l_l__~JL                                  §¢ L—-.




                         E
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 4 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015        Sheet 3 0f 10        US 9,197,228 B2




                                               |




                                                            .,
                                    |




                                                           8‘
                                                                                 a;
                                                                                 :0
                                                                                 SE:
                                                                                   3:




                                   84
                                                            _



                                                            x


                                   ><                                I:


                                  [—1

                                    C)_
                                    Q)
                                   44
                                    U]
                                   <\

                                                           H
                                                           4
                                                           _




                                                            x,
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 5 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 US. Patent                     Nov. 24, 2015             Sheet 4 of 10               US 9,197,228 ‘32




                                                                                          40
                                                                                     b)


                                                      __          Vcc


                                                            1



                                            L                            ,J
                                            j    Ll                     :      L2

                                            3                            t


                                   fosc


              50                                                                                       55


                                 IStNIVIOS            /                 ﬂ“ NIVIOS         d

        lStCopocitor                 FET                                       FET    ZnCapocitor
              Array                         {$1 I                   I Ll}                      Array

                                            i
      ;____.J                                                                         l—J




                                                                         h" /f\
                                                            |_             V L)
                                                                         f\,
                                                                         \J
                                                             —J I


                                                          1-1“?
                                                          V
                                                            '     GND
           Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 6 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015        Sheet 5 of 10              US 9,197,228 BZ




                                            4—)
                                             C
                                             m
                                            4.:
                                             m
                                             C
                                             0
                                          L3
      50                                                   r1    rﬁ       -\-——._._
                                                           x     L1   L. I’d’,’




                                          Cm




                                          C1




                                                                                        FIG.
                                                                                        5



                                          Cn—i‘:




                                          CIT
                                                           r    30         E‘\
            Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 7 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015                       Sheet 6 of 10                               U S 9,197,228 BZ




                                                                                                                 60
                                                                                                       "l



                                                            ——                       Vcc


                                                            ,__J
                                        rr‘x‘.              I

                                         V,                 g
                                        vb              *


            50                                                                                                      55
          L...—                                                                                                 —__d
      1                                     ____L______
                           1                  51:       d     i
                                             1 PMOS   2" pmos                                                           ,
              First                        i      FET     FET  \                                                  Second

            Capacitor                     t?                                         "/11                   3    Capacitor

              Array        i                         “'“ﬁ\_              /'              ?                            Array

          i__________1                           I              \<                   I        1                               i
                 ,                    /                                  .
                 i____._____.om_,,.,./                                    \,..   .       .        .   .__              l




                                           L
                                                                                             .ﬁ
                                           ‘j    L1                              L2          6:




                                                                1:12,;

                                                                ‘v’          GND
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 8 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015        Sheet 7 of 10   US 9,197,228 BZ




                on


                     N,“




                                                         ‘




          wow




                                                                               .
                                                                               u OE
           Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 9 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                       Nov. 24, 2015           Sheet 8 of 10        US 9,197,228 ‘32




                                   constant

                                                   "‘2         (       C)
          706                                 f" K.KC:             2
                ‘l                                                 L
                              S
                ‘             ;

                                                                            i
                              I                /*\<;\                  a    ,
                              '               r  /  . x
                                                               Q\\"
                                              QB)
                              ‘I




                                              xxi‘xL/rwm       G\ “




                                                                                       00
                              ;                  ,__                                   w
                     1
                              .                    i

                                                                                       E
                                                ‘5




                                                                   /
                                              :
                                              / K:Vii:                 /o


                                                                       \\

                                                               \




                                                                   (a
                                                                   n29>
                                                                   Tu
                                                                    ne<
         Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 10 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 U.S. Patent                    Nov. 24, 2015            Sheet 9 of 10           US 9,197,228 132




                                                                                    9O




                                                                                         900

                                 Generate an oscillating signal                  8




                                                 v
                                                                                         910
                  Generate a divided signal by dividing a frequency of the
                                                                                 8
                              oscillating signal by a denominator




                                                 V
              Obtain a ﬁrst count of the divided signal within a predetermined           920
                  time and a second count of a reference signal within the
                                       predetermined time




                                                 V
                                                                                         930
            1 Generate a comparison result according to the ﬁrst count and the
                                          second count

                                                                                 N




                                                 Y
                                                                                         940
               Adjust the frequency of the oscillating signal according to the
                                                                                 S
                                        comparison result
           Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 11 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


 US. Patent                            Nov. 24, 2015      Sheet 1001'10                              US 9,197,228 ‘32




           osc
     frequency




                                  f2


                                                                                                  df
      ft                                                                                        " """""

                       f1                                          fn         fn+1




      fo    T




                                         I
                   I          I          I                     I          I             I   A
                        1st       2nd                              nth        (n+1)th
                       step       step                             step         step



                                                       l_} 0
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 12 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                       US 9,197,228 B2
                      1                                                                                    2
      CIRCUIT AND METHOD FOR ADJUSTING                                         FIG. 5 is a circuit diagram illustrating a topology of a
        OSCILLATING FREQUENCY OF AN                                         capacitor array shown in FIG. 4 according to an embodiment
                 OSCILLATOR                                                 of the invention.
                                                                               FIG. 6 is a circuit diagram illustrating a structure of the
                    CLAIM OF PRIORITY                                       oscillator according to another embodiment of the invention.
                                                                               FIG. 7 is a circuit diagram illustrating a structure of the
    This application claims priority to Chinese Application                 circuit according to another embodiment of the invention.
 No. 2014101099349 entitled “CIRCUIT AND METHOD                                FIG. 8 is a circuit diagram illustrating a topology of a
 FOR ADJUSTING OSCILLATING FREQUENCY OF AN                                  current array shown in FIG. 7 according to an embodiment of
 OSCILLATOR”. ﬁled on Mar. 21. 2014 by Beken Corpora-                       the invention.
 tion. which is incorporated herein by reference.                              FIG. 9 is a ﬂowchart illustrating a method of operating the
                                                                            circuit according to an embodiment of the invention.
                     TECHNICAL FIELD                                           FIG. 10 is a chart illustrating the adjusting steps of the
                                                                            oscillation frequency according to an embodiment of the
    The present application relates to an oscillator. and more
                                                                            invention.
 particularly but not exclusively to a circuit and method for
 adjusting oscillating frequency ofthe oscillator.                                          DETAILED DESCRIPTION
                       BACKGROUND
                                                                               Various aspects and examples of the invention will now be
                                                                            described. The following description provides speciﬁc details
    Conventionally. oscillating frequencies for oscillators are
 calibrated in the analog domain. It may be desirable to have a             for a thorough understanding and enabling description of
 circuit and method for adjusting oscillating frequency of the              these examples. Those skilled in the art will Lmderstand.
 oscillator in a digital domain.                                            however. that the invention may be practiced without many of
                                                                    I.) m   these details. Additionally. some well-known structures or
                          SUMMARY                                           functions may not be shown or described in detail. so as to
                                                                            avoid unnecessarily obscuring the relevant description.
    According to an embodiment of the invention. a circuit                     FIG. 1 is a block diagram illustrating a circuit according to
 comprises an oscillator. a frequency divider. and a compara-               an embodiment of the invention. As shown in FIG. 1. a circuit
 tor. The oscillator generates an oscillating signal (Fvco). The    3!:     10 comprises an oscillator 100. a frequency divider 110 and a
 frequency divider is communicatively coupled to the oscilla-               comparator 120. The oscillator 100 generates an oscillating
 tor and generates a divided signal (F‘m/Nl) dividing a fre-                signal (Fvco). The frequency divider 110 is communicatively
 quency of the oscillating signal by a denominator (N 1 ). The              coupled to the oscillator 100 and generates a divided signal
 comparator is communicatively coupled to the oscillator and                (Fvco/Nl) by dividing a frequency ofthe oscillating signal by
 the frequency divider. The comparator obtains a ﬁrst count of      35      a denominator (N1). N1 is a denominator. which can also be
 the divided signal within a predetermined time and a second                called a scaler or prescaler. The comparator 120 is commu-
 count of a reference signal within the predetermined time.                 nicatively coupled to the oscillator 100 and the frequency
 compares the ﬁrst count with the second cotmt. and generates               divider 110. The comparator 120 obtains a ﬁrst count ofthe
 a comparison result according to the ﬁrst count and the second             divided signal within a predetermined time and a second
 count. The oscillator is further adjusts the frequency of the      4!:     count of a reference signal within the predetemiined time. and
 oscillating signal according to the comparison result.                     compares the ﬁrst count with the second cotmt. and generates
    In another embodiment. a method comprises generating an                 a comparison result according to the ﬁrst count and the second
 oscillating signal (Fvco) by an oscillator; generating a divided           count. The oscillator 100 further adjusts the frequency of the
 signal by dividing a frequency of the oscillating signal by a              oscillating signal according to the comparison result.
 denominator; obtaining a ﬁrst count of the divided signal                     FIG. 2 is a diagram illustrating a timing ofa comparison
 (va/N 1) within a predetennined time and a second count of                 between a ﬁrst cotmt related to the actual signal with a second
 a reference signal within the predetermined time; generating               count related to the reference signal.
 a comparison result according to a comparison of the ﬁrst                     In FIG. 2. me represents the frequency of the reference
 count and the second count; and adjusting the frequency of                 clock. Fosc represents the frequency ofthe oscillator. N 1 is the
 the oscillating signal according to the comparison result.         J1 :    denominator used to divide the frequency F MC ofthe oscilla-
                                                                            tor. On the one hand. in order to reduce calibration time. N 1
       BRIEF DESCRIPTION OF THE DRAWINGS                                    should be set as small as possible. On the other hand. the value
                                                                            of N 1 should also be limited by the processing requirement of
    Non-limiting and non-exhaustive embodiments of the                      circuit component and the value of the frequency of the oscil-
 present invention are described with reference to the follow-              lator. For example. if the operation frequency of the oscillator
 ing ﬁgures. wherein like reference munerals refer to like parts            is between 2.2 GHZ and 2.6 GHZ. and the maximum operation
 throughout the various views unless otherwise speciﬁed.                    frequency of calibration circuit is 500 MHZ. then Nl should
    FIG. 1 is a block diagram illustrating a circuit according to           be larger than 2.6 GHz/SOO MHZ:5.2. Then Nl should be an
 an embodiment of the invention.                                            integer and take the value of at least 6. NOSE is a count ofthe
    FIG. 2 is a diagram illustrating a timing ofa comparison 6!:            oscillation of the divided signal oscillator within a predeter-
 between a ﬁrst count related to the actual signal with a second            mined time. which is also called a ﬁrst count. Now is deter-
 count related to the reference signal.                                     mined based on the precision requirement ofthe circuit. For
    FIG. 3 is a diagram illustrating a process of detennining               example. if the operation frequency of the oscillator is
 parameters of the oscillator according to an embodiment of                 between 2.2 GHZ and 2.6 GHZ. and the precision requirement
 the invention.                                                             ofthe circuit is 1 MHZ. The value ofNOSC can be calculated by
    FIG. 4 is a circuit diagram illustrating a structure of the             the expression that N‘,m:2.6 GHz/l MHZ:2600. Nmf is a
 oscillator according to an embodiment of the invention.                    count of the oscillation of the reference signal within the
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 13 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                       US 9,197,228 B2
                             3                                                                            4
 predetermined time. which is referred to as a second count.             third NMOS FET is connected to ground. and a gate of the
 Nmfcan be calculated according to the expression:                       third NMOS FET is connected to a bias voltage Vb.
                                                                            FIG. 5 is a circuit diagram illustrating a topology ofa ﬁrst
                                                                         capacitor array 50 shown in FIG. 4 according to an embodi-
            N050                                                         ment of the invention.
           Fosc/N 1                                                         As shown in FIG. 5. the ﬁrst capacitor array 50 comprises
       an = Fref = Nair XNl X Frrf/Foxc-
                                                                         a plurality of individually switched capacitors. In one
                                                                         embodiment. the capacitances ofthe plurality of the individu-
   A Tmfnot in equation represents the time for N,.g,vnumber             ally switched capacitors are arranged in a biliary order
 reference clocks.                                                     ' according to the equation C,,:2><C ,,_1. In other words.
   A To“ not in equation represents the time for NOSE-number             C":2"><Co. For example. C1:2><CO. C2:4><Co. For a process-
 divided signal of the frequency of                                      ing of 0.18 um. the minimtun capacitor can be 3 umx3 run.
                                                                         with the capacitance of 9 femtofarad (fF). In order to meet a
                                                                         target calibration precision. a least signiﬁcant bit (LSB) Co
        fosc                                                             should be 3 fF and then ofC" should be 9.3 fF capacitance can
         N1 '                                                            be implemented by three 3 umx3 um capacitors connected in
                                                                         series. The overall number of3 umx3 um capacitors should be
                                                                         3069. Note that if the frequency range of the oscillator does
 Those having ordinary skill in the art can chose an appropriate
                                                                         not start from zero. for example. if the operation frequency of
 value for the predetennined time.                                     ' the oscillator ranges from 2.2 GHZ to 2.6 GHZ. the ﬁrst
    If within the predetermined time the ﬁrst count No“ is
                                                                         capacitor array 50 may further comprises a constant capacitor
 larger than the second count Nmﬂ it means the frequency of
                                                                         Ccomm", whose capacitance can be calculated based on the
 the oscillator is too high. Otherwise. if within the predeter-
                                                                         expression of
 mined time the ﬁrst count NOSE is smaller than the second
 count Nmﬂ it means the frequency of the oscillator is too low.
    In other word. the circuit counts both the duration To“ for                         l
 a target number of NOSE oscillation of the divided signal. and                 f=          -
                                                                                     21n/LC
 the duration Tmf for Nmﬂnumber reference clocks. If
 TmPTom it means that the frequency of the oscillator is too
 high. If Tmf<TWC. it means that the frequency of the oscillator     3!:    In another embodiment. a capacitance of a ﬁrst capacitor
 is too low. As shown in FIG. 2. Tmf<fom and it is marked as             C" is less than the sum ofcapacitances ofall the other capaci-
 ﬁag:0. For the situation omef>Tom it is marked as ﬁag:1 . If            tors C,,_1. C,,_2. . . . C1. C0 that are less than the ﬁrst capacitor
 ﬁag:0. then the corresponding bit Tune <x> ofTime <n:O> of              C" and the capacitance of a least signiﬁcant bit of the ﬁrst
 a capacitor array should be set to 1. The capacitor array will be       capacitor array 50. In other words. C,,<C,,_1+C,,_2+ . . . +C1+
 described in further detail below with reference to FIG. 5.             C0+CO. In order to meet a target calibration precision in the
 Otherwise if ﬁag:l. then the corresponding bit Tune <x> of              above embodiment. the least signiﬁcant bit (LSB) C0 should
 Tune <n:O> should be set to 0. as shown in FIG. 3. Wherein              be 3 fF which can be implemented by three 3 umx3 um
 initially all but the most signiﬁcant bit (MSB) are set to 1. In        capacitors connected in series. C 1 can be implemented by two
 FIG. 3. x represents the bit which has already been deter-              C0 connected in parallel. Therefore the capacitance of C 1 is 6
 mined.                                                              4K: IF. C2 is a 3 umx3 um capacitance. C3 can be implemented by
    FIG. 4 is a circuit diagram illustrating a structure of an           two C 1 connected in parallel. C4 can be implemented by four
 oscillator according to an embodiment of the invention. As              C 1 connected in parallel. C" can be implemented by 2"—2
 shown in FIG. 4. the oscillator 40 comprises a ﬁrst inductor Ll         number osz. n>2. For example. C9:29'2:128 number osz.
 commtmicatively coupled to a ﬁrst capacitor array 50. The               Therefore this capacitance array comprises 264 3 umx3 um
 ﬁrst capacitor array 50 increases the capacitance ofthe ﬁrst            capacitors. Those having ordinary skill in the art can under-
 capacitor array 50 if the comparison result indicates that the          stand that the above two embodiments for the values of
 ﬁrst count is larger than or equal to the second count. Alter-          capacitance for the ﬁrst capacitor array 50 can also be applied
 natively. the ﬁrst capacitor array 50 decreases the capacitance         to the second capacitor array 55.
 of the ﬁrst capacitor array 50 connected to the ﬁrst inductor if           FIG. 6 is a circuit diagram illustrating a structure of an
 the comparison result indicates that the ﬁrst count is smaller      5!: oscillator according to another embodiment of the invention.
 than the second cotmt. Further. the oscillator 40 further com-             As shown in FIG. 6. alternatively. the oscillator 60 com-
 prises a second inductor L2. a second capacitor array 55. a ﬁrst        prises a ﬁrst inductor L 1 communicatively coupled to a ﬁrst
 NMOS FET. a second NMOS FET. The ﬁrst capacitor array                   capacitor array 50. a second inductor L2. a second capacitor
 50 is connected to both a gate of the second NMOS FET and               array 55. a ﬁrst PMOS FET. a second PMOS FET. The ﬁrst
 a drain of the ﬁrst NMOS FET. The ﬁrst inductor is connected            capacitor array 50 is connected to both a gate ofthe second
 between the Vcc and the drain of the ﬁrst NMOS FET. A                   PMOS FET and a drain of the ﬁrst PMOS FET. The ﬁrst
 source of the ﬁrst NMOS FET is connected to ground. The                 inductor L1 is connected between the ground and the drain of
 drain ofthe ﬁrst NMOS FET outputs the oscillating signal.               the ﬁrst PMOS FET. A source of the ﬁrst PMOS FET is
    The second capacitor array 55 is connected to both a gate of         connected to Vcc. The drain of the ﬁrst PMOS FET outputs
 the ﬁrst NMOS FET and a drain ofthe second NMOS FET.                6!: the oscillating signal.
 The second inductor is connected between the Vcc and the                   The second capacitor array 55 is connected to both a gate of
 drain of the second NMOS FET. A source of the second                    the ﬁrst PMOS FET and a drain ofthe second PMOS FET.
 NMOS FET is connected to ground.                                        The second inductor L2 is connected between ground and the
    Further. the sources of both the ﬁrst NMOS FET and the               drain of the second PMOS FET. A source of the second
 second NMOS FET are connected to ground via a third                     PMOS FET is connected to Vcc.
 NMOS FET. wherein the source of the ﬁrst NMOS FET is                       Altematively. the sources of both the ﬁrst PMOS FET and
 connected to a drain of the third NMOS FET. a source of the             the second PMOS FET are connected to ground via a third
           Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 14 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                          US 9,197,228 B2
                                  5                                                                         6
 PMOS FET. wherein the source of the ﬁrst PMOS FET is                          Alternatively. the ﬁrst capacitor array 50 comprises a plu-
 connected to a drain of the third PMOS FET. a source of the                rality of individually switched capacitors. wherein a capaci-
 third PMOS FET is connected to grotmd. and a gate of the                   tance ofa ﬁrst capacitor is less than the sum of capacitances
 third PMOS FET is connected to a bias voltage Vb.                          of all the other capacitors that are less than the ﬁrst capacitor
    FIG. 7 is a circuit diagram illustrating a structure of the             and the capacitance ofa least signiﬁcant bit ofthe ﬁrst capaci-
 circuit according to another embodiment of the invention.                  tor array 50.
    Referring back to FIG. 1. the oscillator 100 can be imple-                 Alternatively. the ﬁrst capacitor array 50 comprises a plu-
 mented by the oscillator 70 shown in FIG. 7. The oscillator 70             rality of individually switched capacitors. wherein the capaci-
                                                                            tances of the plurality of the individually switched capacitors
 comprises a plurality of inverters 700. 702. 704 and a current
                                                                            are arranged in a biliary order according to the equation
 source array 706. The current source array 706 comprises a
                                                                            C,,:2><C,,_1.
 plurality of individual current sources as shown in FIG. 8. The
                                                                               Alternatively. the oscillator comprises a plurality of invert-
 current source array 706 obtains the comparison result from a
                                                                            ers and a current source array 706. the current source array
 comparator 120. adjusts a current of the current source array              706 comprises a plurality of current source. The method
 706 fed to the plurality of the inverters 700. 702 and 704                 further comprises (not shown in FIG. 9) obtaining the com-
 according to the comparison result.                                        parison result; adjusting a current of the current source array
    FIG. 8 is a circuit diagram illustrating a topology of a                706 fed to the plurality of the inverters according to the
 current source array 706 shown in FIG. 7 according to an                   comparison result.
 embodiment of the invention.                                                  Alternatively. the current source array 706 comprises a
    In one embodiment. the current source array 706 comprises 1;)           plurality of individual current sources. and a current of a ﬁrst
 a plurality of current sources. and the current of the plurality           current source is less than the stun of current of all the other
 ofthe current sources are arranged in a binary order according             current sources that are less than the ﬁrst current source and
 to the equation i,,:2><i n— l . In other words. i,,:2"><io. For            the current of a least signiﬁcant bit of the current source array
 example. i2:4xio.                                                          706.
    Altematively. the current source array 706 comprises a                     Altematively. the current source array 706 comprises a
 plurality of individual current sources. A current of a ﬁrst               plurality of current sources. and the current of the plurality of
 current source is less than the sum of current of all the other            the current sources are arranged in a biliary order according to
 current sources that are less than the ﬁrst current source and             the equation i":2xi"_ 1.
 the current of a least signiﬁcant bit of the current source array             FIG. 10 is a chart illustrating the adjusting steps of the
 706. In other words. i,,<i,,_1+i,,_2+ . . . +i1+io+io. Note that if 3!:    oscillation frequency according to an embodiment of the
 the frequency range of the oscillator does not start from zero.            invention. In FIG. 10 OSC frequency represents the oscilla-
 for example. if the operation frequency of the oscillator                  tion frequency of the oscillator. F, represents a target fre-
 ranges from 2.2 GHZ to 2.6 GHZ. the current source array 706               quency for the oscillator. Note that the target frequency F, can
 may further comprises a constant current source immmu. In                  be the same as frequency of the reference clock F”, shown in
 the presence of 3 inverters. the oscillation frequency can be              FIG. 2. F0 represents the frequency when all the capacitors are
 expressed as                                                               switched on. In other word. Tune<n:0>:2"+l—l. Then in the
                                                                            ﬁrst step. the MSB C" is switched off. while all the other bits
                                                                            are on. and the corresponding frequency is denoted as f1. f1 is
                                                                            less than the target frequency f,. Then in step 2. the MSB (or
                                                                      4K:   the n”’ bit) C" remains switched off. and the n—l”’ bit C.._1 is
                                                                            switched off and all the other bits are on. and the correspond-
 where 1: represents the time constant and can be adjusted by               ing frequency is denoted as f2. The iteration continues. until
 the current source array 706.                                              the LSB capacitor Co has been determined. The temi df rep-
    FIG. 9 is a ﬂowchart illustrating a method 90 of operating              resents the offset frequency between the calibrated frequency
 the circuit according to an embodiment of the invention. The               and the target frequency.
 method 90 comprises generating (in 900) an oscillating signal                 It should be appreciated by those skilled in the art that
 (F vco ) by an oscillator. generating (in 910) a divided signal            components from different embodiments may be combined
 (va/Ni) by dividing a frequency ofthe oscillating signal by                to yield another technical solution. This written description
 a denominator; obtaining (in 920) a ﬁrst count of the divided              uses examples to disclose the invention. including the best
 signal within a predetermined time and a second count of a           5!:   mode. and also to enable any person skilled in the art to
 reference signal within the predetennined time; generating                 practice the invention. including making and using any
 (in 930) a comparison result according to a comparison ofthe               devices or systems and performing any incorporated meth-
 ﬁrst count and the second count; and adjusting (in 940) the                ods. The patentable scope of the invention is deﬁned by the
 frequency of the oscillating signal according to the compari-              claims. and may include other examples that occur to those
 son result.                                                          mm    skilled in the art. Such other examples are intended to be
    Altematively. the oscillator comprises a ﬁrst inductor com-             within the scope of the claims if they have structural elements
 municatively coupled to a ﬁrst capacitor array 50. The method              that do not differ from the literal language ofthe claims. or if
 90 further comprises (not shown in FIG. 9) obtaining the                   they include equivalent structural elements with insubstantial
 comparison result; and adjusting the capacitance of the ﬁrst               differences from the literal languages of the claims.
 capacitor array 50 according to the comparison result.               60       What is claimed is:
    Altematively. the method 90 further comprises increasing                   1. A circuit comprising:
 the capacitance of the ﬁrst capacitor array 50 if the compari-                an oscillator conﬁgured to generate an oscillating signal
 son result indicates that the ﬁrst count is larger than or equal                 (Fvco);
 to the second count; and decreasing the capacitance ofthe ﬁrst                a frequency divider connnunicatively coupled to the oscil-
 capacitor array 50 connected to the ﬁrst inductor if the com-        65          lator and conﬁgured to generate a divided signal (Fvco/
 parison result indicates that the ﬁrst count is smaller than the                 N) by dividing a frequency of the oscillating signal by a
 second count.                                                                    denominator (N1);
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 15 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                        US 9,197,228 B2
                                  7                                                                        8
    a comparator communicatively coupled to the oscillator                    a comparator communicatively coupled to the oscillator
       and the frequency divider and conﬁgured to:                               and the frequency divider and conﬁgured to:
    obtain a ﬁrst cotmt of the divided signal within a predeter-                 obtain a ﬁrst count of the divided signal within a prede-
       mined time and a second count of a reference signal                          termined time and a second count ofa reference signal
       within the predetermined time;                                               within the predetermined time;
    compare the ﬁrst cotmt with the second count. and                            compare the ﬁrst count with the second cotmt. and
    generate a comparison result according to the ﬁrst cotmt                     generate a comparison result according to the ﬁrst count
       and the second count; wherein                                                and the second count; wherein the oscillator is further
    the oscillator is further conﬁgured to adjust the frequency                     conﬁgured to adjust the frequency of the oscillating
       of the oscillating signal according to the comparison                        signal according to the comparison result;
       result;                                                                wherein the oscillator comprises a ﬁrst inductor commu-
    wherein the oscillator comprises a ﬁrst inductor commu-                      nicatively coupled to a ﬁrst capacitor array. wherein
       nicatively coupled to a ﬁrst capacitor array. wherein                  the ﬁrst capacitor array is conﬁgured to:
    the ﬁrst capacitor array is conﬁgured to:                                    obtain the comparison result;
       obtain the comparison result;                                             adjust the capacitance ofthe ﬁrst capacitor array accord-
       adjust the capacitance ofthe ﬁrst capacitor array accord-                    ing to the comparison result;
          ing to the comparison result;                                       wherein the oscillator further comprises a second inductor.
    wherein the ﬁrst capacitor array comprises a plurality of                    a second capacitor array. a ﬁrst NMOS FET. a second
       individually switched capacitors. wherein a capacitance        _          NMOS FET. wherein
       ofa ﬁrst capacitor is less than the sum ofcapacitances of              the ﬁrst capacitor array is connected to both a gate of the
       all the other capacitors that are less than the ﬁrst capaci-              second NMOS FET and a drain of the ﬁrst NMOS FET.
       tor and the capacitance of a least signiﬁcant bit of the                  the ﬁrst inductor is connected between Vcc and the drain
       ﬁrst capacitor array.                                                     ofthe ﬁrst NMOS FET. and a source ofthe ﬁrst NMOS
    2. The circuit ofclaim 1. wherein the ﬁrst capacitor array is                FET is connected to ground. and
 further conﬁgured to:                                                        the second capacitor array is connected to both a gate ofthe
    increase the capacitance of the ﬁrst capacitor array if the                  ﬁrst NMOS FET and a drain of the second NMOS FET.
       comparison result indicates that the ﬁrst cotmt is larger                 the second inductor is connected between the Vcc and
       than or equal to the second cotmt; and                                    the drain of the second NMOS FET. and a source of the
    decrease the capacitance of the ﬁrst capacitor array con-         30         second NMOS FET is comiected to ground.
       nected to the ﬁrst inductor if the comparison result indi-             5. The circuit of claim 4. wherein the sources of both the
       cates that the ﬁrst count is smaller than the second count.         ﬁrst NMOS FET and the second NMOS FET are connected to
    3. A circuit. comprising:                                              ground via a third NMOS FET. wherein the source of the ﬁrst
    an oscillator conﬁgured to generate an oscillating signal              NMOS FET is connected to a drain of the third NMOS FET.
       (Fvco);                                                             a source of the third NMOS FET is connected to ground. and
    a frequency divider communicatively coupled to the oscil-              a gate of the third NMOS FET is connected to a bias voltage.
       lator and conﬁgured to generate a divided signal (Fvco/                6. A circuit. comprising:
       N) by dividing a frequency ofthe oscillating signal by a               an oscillator conﬁgured to generate an oscillating signal
       denominator (N1):                                                         (Fvco);
    a comparator communicatively coupled to the oscillator            40      a frequency divider communicatively coupled to the oscil-
       and the frequency divider and conﬁgured to:                               lator and conﬁgured to generate a divided signal (Fvco/
       obtain a ﬁrst cotmt of the divided signal within a prede-                 N) by dividing a frequency ofthe oscillating signal by a
          termined time and a second count of a reference signal                 denominator (N1);
          within the predetennined time;                                      m comparator commtmicatively coupled to the oscillator
       compare the ﬁrst count with the second count. and                         and the frequency divider and conﬁgured to:
       generate a comparison result according to the ﬁrst cotmt                  obtain a ﬁrst count of the divided signal within a prede-
          and the second count; wherein the oscillator is further                   termined time and a second cotmt ofa reference signal
          conﬁgured to adjust the frequency of the oscillating                      within the predetermined time;
          signal according to the comparison result;                             compare the ﬁrst count with the second count. and
    wherein the oscillator comprises a ﬁrst inductor commu-           50         generate a comparison result according to the ﬁrst count
       nicatively coupled to a ﬁrst capacitor array. wherein                        and the second count; wherein the oscillator is further
    the ﬁrst capacitor array is conﬁgured to:                                       conﬁgured to adjust the frequency of the oscillating
       obtain the comparison result;                                                signal according to the comparison result;
       adjust the capacitance ofthe ﬁrst capacitor array accord-              wherein the oscillator comprises a ﬁrst inductor commu-
          ing to the comparison result;                               mm         nicatively coupled to a ﬁrst capacitor array. wherein
    wherein the ﬁrst capacitor array comprises a plurality of                 the ﬁrst capacitor array is conﬁgured to:
       individually switched capacitors. wherein the capaci-                     obtain the comparison result;
       tances of the plurality of the individually switched                      adjust the capacitance of the ﬁrst capacitor array accord-
       capacitors are arranged in a biliary order according to the                  ing to the comparison result;
       equation Cn:2><Cn—1.                                           60      wherein the oscillator ﬁtrther comprises a second inductor.
    4. A circuit. comprising:                                                    a second capacitor array. a ﬁrst PMOS FET. a second
    an oscillator conﬁgured to generate an oscillating signal                    PMOS FET. wherein
       (Fvco);                                                                the ﬁrst capacitor array is connected to both a gate of the
    a frequency divider communicatively coupled to the oscil-                    second PMOS FET and a drain of the ﬁrst PMOS FET.
       lator and conﬁgured to generate a divided signal (Fvco/                   the ﬁrst inductor is connected between the ground and
       N) by dividing a frequency of the oscillating signal by a                 the drain of the ﬁrst PMOS FET. and a source of the ﬁrst
       denominator (N1);                                                         PMOS FET is comiected to Vcc. and
         Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 16 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                       US 9,197,228 B2
                                 9                                                                       l0
   the second capacitor array is connected to both a gate of the            wherein the current source array comprises a plurality of
      ﬁrst PMOS FET and a drain of the second PMOS FET.                        current sources. and the current of the plurality of the
      the second inductor is connected between grotmd and                      current sources are arranged in a biliary order according
      the drain of the second PMOS FET. and a source of the                    to the equation in:2><in—l.
      second PMOS FET is connected to Vcc.                                  9. A method. comprising:
   7. A circuit. comprising:                                                generating an oscillating signal (Fvco) by an oscillator:
   an oscillator conﬁgured to generate an oscillating signal                generating a divided signal by dividing a frequency ofthe
      (Fvco);                                                                  oscillating signal by a denominator:
                                                                            obtaining a ﬁrst count ofthe divided signal (Fvco/N) within
   a frequency divider communicatively coupled to the oscil-
                                                                               a predetermined time and a second count of a reference
      lator and conﬁgured to generate a divided signal (Fvco/
                                                                               signal within the predetennined time:
      N) by dividing a frequency ofthe oscillating signal by a
                                                                            generating a comparison result according to a comparison
      denominator (N1):
                                                                               of the ﬁrst count and the second count:
   a comparator commtmicatively coupled to the oscillator                   adjusting the frequency of the oscillating signal according
      and the frequency divider and conﬁgured to:                              to the comparison result:
      obtain a ﬁrst count of the divided signal within a prede-                wherein the oscillator comprises a ﬁrst inductor commu-
         termined time and a second count of a reference signal                   nicatively coupled to a ﬁrst capacitor array:
         within the predetermined time:                                     obtaining the comparison result: and
      compare the ﬁrst count with the second count. and                     adjusting the capacitance of the ﬁrst capacitor array
      generate a comparison result according to the ﬁrst count      _          according to the comparison result wherein the ﬁrst
         and the second count:                                                 capacitor array comprises a plurality of individually
   wherein                                                                     switched capacitors. wherein a capacitance of a ﬁrst
   the oscillator is further conﬁgured to adjust the frequency                 capacitor is less than the sum of capacitances of all the
      of the oscillating signal according to the comparison                    other capacitors that are less than the ﬁrst capacitor and
      result:                                                       I.) m      the capacitance ofa least signiﬁcant bit ofthe capacitor
   wherein the oscillator comprises a plurality of inverters and               array.
      a current source array. the current source array corn-                10. The method of claim 9. further comprising:
      prises a plurality of individual current source. wherein              increasing the capacitance of the ﬁrst capacitor array if the
   the current source array is conﬁgured to:                                   comparison result indicates that the ﬁrst count is larger
                                                                    30         than or equal to the second cotmt: and
      obtain the comparison result;
                                                                            decreasing the capacitance of the ﬁrst capacitor array con-
      adjust a current of the current source array fed to the
                                                                               nected to the ﬁrst inductor if the comparison result indi-
         plurality of the inverters according to the comparison
                                                                               cates that the ﬁrst count is smallerthan the second count.
         result:
                                                                            11. A method. comprising:
   wherein the cun'ent source array comprises a plurality of                generating an oscillating signal (Fvco) by an oscillator:
      individual current sources. and a current of a ﬁrst current           generating a divided signal by dividing a frequency of the
      source is less than the stun of current of all the other                 oscillating signal by a denominator:
      current sources that are less than the ﬁrst current source            obtaining a ﬁrst count ofthe divided signal (Fvco/N) within
      and the current of a least signiﬁcant bit of the current                 a predetermined time and a second count of a reference
      source array.                                                 40         signal within the predetennined time:
   8. A circuit. comprising:                                                generating a comparison result according to a comparison
   an oscillator conﬁgured to generate an oscillating signal                   of the ﬁrst count and the second count:
      (Fvco):                                                               adjusting the frequency of the oscillating signal according
   a frequency divider communicatively coupled to the oscil-                   to the comparison result:
      lator and conﬁgured to generate a divided signal (Fvco/               wherein the oscillator comprises a ﬁrst inductor commu-
      N) by dividing a frequency of the oscillating signal by a                nicatively coupled to a ﬁrst capacitor array:
      denominator (N1):                                                     obtaining the comparison result: and
   a comparator communicatively coupled to the oscillator                   adjusting the capacitance of the ﬁrst capacitor array
      and the frequency divider and conﬁgured to:                              according to the comparison result:
      obtain a ﬁrst cotmt of the divided signal within a prede-     50      wherein the ﬁrst capacitor array comprises a plurality of
         termined time and a second count of a reference signal                individually switched capacitors. wherein the capaci-
         within the predetennined time                                         tances of the plurality of the individually switched
      compare the ﬁrst count with the second count. and                        capacitors are arranged in a biliary order according to the
      generate a comparison result according to the ﬁrst count                 equation Cn:2an—1.
         and the second count:                                      mm      12. A method. comprising:
   wherein                                                                  generating an oscillating signal (Fvco) by an oscillator:
   the oscillator is further conﬁgured to adjust the frequency              generating a divided signal by dividing a frequency ofthe
      of the oscillating signal according to the comparison                    oscillating signal by a denominator:
      result:                                                               obtaining a ﬁrst count ofthe divided signal (Fvco/N) within
   wherein the oscillator comprises a plurality of inverters and    60         a predetermined time and a second count of a reference
      a current source array. the current source array com-                    signal within the predetennined time:
      prises a plurality of individual current source. wherein              generating a comparison result according to a comparison
   the current source array is conﬁgured to:                                   of the ﬁrst count and the second count:
      obtain the comparison result:                                         adjusting the frequency of the oscillating signal according
      adjust a current of the current source array fed to the                  to the comparison result
         plurality of the inverters according to the comparison             wherein the oscillator comprises a ﬁrst inductor commu-
         result:                                                               nicatively coupled to a ﬁrst capacitor array:
          Case 6:21-cv-00651-ADA Document 1-2 Filed 06/23/21 Page 17 of 17
Ex. A to Beken Complaint-U.S. Patent No. 9,197,228


                                                       US 9,197,228 B2
                                 11                                      12
    obtaining the comparison result; and
    adjusting the capacitance of the ﬁrst capacitor array
       according to the comparison result;
    wherein the oscillator comprises a plurality of inverters and
       a current source array, the current source array com-
       prises a plurality of current source;
    wherein the current source array comprises a plurality of
       individual current sources. and a current of a ﬁrst current
       source is less than the sum of current of all the other
       current sources that are less than the ﬁrst current source
       and the current of a least signiﬁcant bit of the current
       source array.
    13. The method of claim 12. wherein the current source
 array comprises a plurality of current sources. and the current
 of the plurality of the current sources are arranged in a binary    m
 order according to the equation in:2xin—1.
                        *   *   *   *   *
